ve ano government entities division department of the treasury internal_revenue_service washington d c nov uniform issue list tep ral t legend taxpayer a company b plan c financial_institution d county e financial_institution f ira x amount amount amount amount amount amount dear this letter is in response to your request for a letter_ruling dated date as supplemented by additional correspondence dated date and date from your authorized representative in which you requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due in part to the failure of plan c or company b or financial_institution d to provide proper written notice regarding the rollover rules and tax consequences of the gross distribution of amount from plan c as required by sec_402 of the code in addition taxpayer a asserts that he failed to complete a timely rollover due in part to the incorrect advice he received from his tax advisor taxpayer a was employed by company b for approximately nine years during his employment taxpayer a participated in plan c a qualified_employee retirement_plan sponsored by company b and managed by financial_institution d taxpayer a left company b in when he became employed by county e taxpayer a represents that in company b was acquired by another entity at which time plan c was terminated and the retirement trust account funds were distributed to the plan participants taxpayer a left his retirement account untouched from the beginning of his participation in plan c until he received a distribution check in the amount of amount on or about amount represented the net distribution due taxpayer a amount less amount sec_2 and federal and state tax withholdings respectively on or about weeeeeeeeeeeeeeee taxpayer a contacted his tax advisor to obtain information with respect to rolling over the check his tax advisor incorrectly informed him that he was still within the rollover period and could make a valid rollover of the check into an ira taxpayer a deposited the check in the amount of amount on whreneeaesees in ira x a qualified_individual retirement account ira maintained by financial_institution f taxpayer a did not include amount in gross_income on his form_1040 because absent written notice from plan c company b or financial_institution d regarding the rollover rules and due to the incorrect advice he received from his tax advisor he believed he had completed a timely rollover of the distribution on taxpayer a received an income_tax refund for relating to the amount withholdings on amount taxpayer a deposited the amount refund check into ira x on _ as with the deposit of the amount distribution check into ira x taxpayer a was following the same incorrect tax_advice with respect to the timing of the deposit of the refund check into ira x on taxpayer a received a notice from the internal_revenue_service service stating that amount was taxable_income for the tax_year based on the position that taxpayer a had not completed a rollover of the distribution within the 60-day time requirement taxpayer a represents that this was the first time he learned that amount sec_1 and had not been deposited into ira x in a timely manner in a letter dated from the service taxpayer a was informed that he would have to request a in order to receive a waiver of the 60-day rollover period letter_ruling pursuant to revenue_procedure based on the above facts and representations taxpayer a has requested a ruling that the service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the gross distribution of amount from plan c sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions’ sec_1 a of the regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due both to the failure of plan c or company b or financial_institution d to provide proper written notice regarding the rollover rules as required by sec_402 of the code and to the incorrect information taxpayer a received from his tax advisor therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the gross distribution of amount from plan c noting that amount sec_1 and have already been contributed to ira x and provided all other requirements of sec_402 of the code except the 60-day requirement are met taxpayer a is granted a period of days from the issuance of this ruling letter to contribute to ira x amount amount less the sum of amount and amount and the total of amount sec_1 and equaling amount will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact identification_number arrrinee ee hare a nre ree at haahakkirre eir please address all correspondence to se t ep ra t1 sincerely yours culler a watkins carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
